Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-27-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2002/0011218 to Rudolph in view of U.S. Patent Application Publication No. 2012/0234257 to Wolleson and further in view of U.S. Patent Application Publication No. 2015/0164037 to Earls.
Referring to claims 1 and 13, Rudolph discloses a free stall apparatus for maintaining a mammal comprising, a first stall divider – at any of 10,18,20, comprising a first elongated member – at the top of 18 and/or 20, spaced apart a first distance and located above a second elongated member – at the bottom of 18 and/or 20, in a first  substantially vertical plane – see figures 1-2 and paragraphs [0040] thru [0042] detailing the elongated members can be made of materials such as metal, plastic, rubber, wood, wherein the first elongated member operably connected to the second elongated member by a first arcuate connection loop – see curved connection between upper and lower portions of 18 and 20 in figures 1-2, the first and second elongated members each having a distal end and a proximal end – see ends of 18 and 20 connected to the curved loop section in figures 1-2, the first arcuate connection loop having a first end operably coupled to the proximal end of the first elongated member – see at 18 and/or 20 in figures 1-2, and the first arcuate connection loop having a second end operably coupled to the proximal end of the second elongated member – see at 18 and/or 20 in figures 1-2, a second stall divider – at any other of items 18 and 20 as seen in figure 2, comprising a third elongated member – see at any other of 18 and/or 20 in figures 1-2, spaced apart a second distance – see figures 1-2, and located above a fourth elongated member – see the other of the any other of items 18 and/or 20, in a second substantially vertical plane – see at the any other of items 18 and 20 in figures 1-2, wherein the third elongated member operably connected to the fourth elongated member by a second arcuate connection loop – see the curved sections of 18 and 20 connected to the top and bottom portions of the any other of items 18 and 20 in figures 1-2, the third and fourth elongated members each having a distal end and a proximal end – see the ends of 18 and 20 connected to the curved loop portions in figures 1-2, the second arcuate connection loop having a first end operably coupled to the proximal end of the third elongated member – see at 18 and 20 in figures 1-2, and the second arcuate connection loop having a second end operably coupled to the proximal end of the fourth elongated member – see at 18 and 20 in figures 1-2, wherein the first stall divider located in the first substantially vertical plane is spaced apart a third distance from the second stall divider located in the second substantially vertical plane – see horizontal spacing between each of 18,20 in figure 2, such that the third distance between the first and second stall dividers is capable of maintaining a mammal – see figure 2 and paragraph [0035]. Rudolph does not disclose the first, second, third and fourth members are coated fiberglass members and the first, second, third and fourth coated elongated fiberglass members each having a coating material directly coated on an outer circumferential surface of each elongated fiberglass apparatus. Wolleson does disclose the first, second, third and fourth members – see multiple of items 2 and 4, are coated fiberglass members – see fiberglass detailed in paragraph [0025] and coating detailed in paragraph [0027], and the first, second, third and fourth coated elongated fiberglass members each having a coating material directly coated on an outer circumferential surface of each elongated fiberglass apparatus – see for example paragraphs [0025] and [0027]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rudolph and add the first through fourth members being coated fiberglass members as disclosed by Wolleson, so as to yield the predictable result of making the members more flexible and to make the members more comfortable to an animal that contacts the members during use. Specific to claim 13, Rudolph a modified by Wolleson further discloses a plurality of free stall units – see multiple of items 10,18,20 in figure 2 of Rudolph, arranged in a substantially parallel relationship to one another – see at 10,18,20 in figure 2 of Rudolph, and spaced apart so as to define an opening sized to accommodate a livestock animal – see at 10,18,20 in figure 2 and paragraph [0035] of Rudolph. Rudolph as modified by Wolleson does not disclose the first and second arcuate connection loops comprising a material that is different than each of the first, second, third and fourth coated elongated fiberglass members. Earls does disclose the first and second arcuate connection loops – at 36,38, comprising a material that is different – see rubber detailed in paragraph [0046], than each of the first, second, third and fourth elongated members – at 28,30 – see for example lightweight polymer detailed in paragraph [0013]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rudolph as modified by Wolleson and add the arcuate loops made of a different material than the elongated members as disclosed by Earls, so as to yield the predictable result of making the device safer to the animals using the device.
Referring to claims 2 and 14, Rudolph as modified by Wolleson and Earls further discloses the first arcuate connection loop comprises a corrosion resistant material – see metal, plastic, rubber detailed in paragraph [0040] of Rudolph.
Referring to claim 3, Rudolph as modified by Wolleson further discloses the first arcuate connection loop comprises a metal material – see paragraph [0040] of Rudolph.
Referring to claims 4 and 15, Rudolph as modified by Wolleson and Earls does not disclose the metal material is chosen from aluminum, stainless steel, galvanized steel, and a metal alloy. However, it would have been obvious to one of ordinary skill in the art to take the device of Rudolph as modified by Wolleson and Earls and use any suitable metal material including any of the claimed metal materials, so as to yield the predictable result of making the device durable for repeated use.
Referring to claims 6 and 17, Rudolph as modified by Wolleson and Earls does not disclose the coating material is a dried liquid coating. However, it would have been obvious to one of ordinary skill in the art to take the device of Rudolph as modified by Wolleson and Earls and have the coating applied in any desired manner/manufacturing process including the claimed dried liquid coating, so as to yield the predictable result of ensuring the coating is secured to the members as desired.
Referring to claims 7 and 18, Rudolph as modified by Wolleson and Earls does not disclose the coating material is a powder coating. However, it would have been obvious to one of ordinary skill in the art to take the device of Rudolph as modified by Wolleson and Earls and have the coating applied in any desired manner/manufacturing process including the claimed powder coating, so as to yield the predictable result of ensuring the coating is secured to the members as desired.
Referring to claims 8 and 19, Rudolph as modified by Wolleson and Earls further discloses the elongated fiberglass apparatus of the first, second, third and fourth coated elongated fiberglass members comprises a solid fiberglass rod – see paragraph [0026] of Wolleson. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rudolph and add the first through fourth members being coated fiberglass members as disclosed by Wolleson, so as to yield the predictable result of making the members more flexible and to make the members more comfortable to an animal that contacts the members during use.
Referring to claim 9, Rudolph as modified by Wolleson and Earls further discloses the first distance between the first and second coated elongated fiberglass members is substantially the same as the second distance between the third and fourth coated elongated fiberglass members – see identical shape and spacing of items  18 and 20 in figures 1-2 of Rudolph.
Referring to claim 10, Rudolph as modified by Wolleson and Earls further discloses the first and third coated elongated fiberglass members are operably connected to a top rail – at 72 and/or 73, that is configured substantially perpendicular to the first and third coated elongated fiberglass members – see items 18 and 20 in relation to 72,73 in figure 2 of Rudolph.
Referring to claim 11, Rudolph as modified by Wolleson and Earls further discloses the second and fourth coated elongated fiberglass members are operably connected to a bottom rail – see vertical bottom rail(s)/post(s) in figures 10a,10b,11 and – see at 311 in figures 16-18 of Rudolph, that is configured substantially perpendicular to the second and fourth coated elongated fiberglass members – see figures 10a,10b,11 and 16-18 of Rudolph.
Referring to claim 20, Rudolph as modified by Wolleson and Earls further discloses the first and third coated elongated fiberglass members are operably connected to a top rail – at 72 and/or 73, that is configured substantially perpendicular to the first and third coated elongated fiberglass members – see items 18 and 20 in relation to 72,73 in figure 2 of Rudolph, the second and fourth coated elongated fiberglass members are operably connected to a bottom rail – see vertical bottom rail(s)/post(s) in figures 10a,10b,11 and – see at 311 in figures 16-18 of Rudolph, that is configured substantially perpendicular to the second and fourth coated elongated fiberglass members – see figures 10a,10b,11 and 16-18 of Rudolph, the top rail is located above the bottom rail in a third vertical plane – see 72,73 in figure 2 of Rudolph in relation to the bottom rail shown in figures 10a,10b,11 of Rudolph and see for example paragraph [0049].
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph as modified by Wolleson and Earls as applied to claims 1 or 13 above, and further in view of U.S. Patent Application Publication No. 2014/0345537 to Moore.
Referring to claims 5 and 16, Rudolph as modified by Wolleson and Earls does not disclose the coating material is a UV-resistant material. Moore doe disclose UV resistant coated fiberglass members in an animal enclosure – see for example – at 5 and paragraph [0025]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rudolph as modified by Wolleson and Earls and add the UV resistant coating of Moore, so as to yield the predictable result of protecting the device from the elements so as to prolong the life of the device as desired.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph as modified by Wolleson and Earls as applied to claim 11 above, and further in view of U.S. Patent No. 7,469,658 to Moreau.
Referring to claim 12, Rudolph as modified by Wolleson and Earls further discloses the top rail is located above the bottom rail in a third vertical plane – see 72,73 in figure 2 of Rudolph in relation to the bottom rail shown in figures 10a,10b,11 of Rudolph and see for example paragraph [0049]. Rudolph as modified by Wolleson and Earls does not disclose the first coated elongated fiberglass members is operably connected to the top rail by a first clamp member, the second coated elongated fiberglass members is operably connected to the bottom rail by a second clamp member, the third coated elongated fiberglass members is operably connected to the top rail by a third clamp member, and the fourth coated elongated fiberglass members is operably connected to the bottom rail by a fourth clamp member, wherein each of the first, second, third and fourth clamp members comprising a first clamping element and a second clamping element configured to have the respective coated elongated fiberglass member and the top rail or bottom rail located therebetween. Moreau does disclose the first elongated member – at 18,  is operably connected to the top rail – at 50, by a first clamp member – at 52, the second elongated member – at 20, is operably connected to the bottom rail – at 56, by a second clamp member – at 58,60, the third elongated member – at other of 18, is operably connected to the top rail – at 50, by a third clamp member – at 52, and the fourth elongated member – at other of 20, is operably connected to the bottom rail – at 56, by a fourth clamp member – at 58,60, wherein each of the first, second, third and fourth clamp members comprising a first clamping element and a second clamping element – see at 52 in figures 3-4, and see – at 58,60 in figures 1 and 4, configured to have the respective elongated member and the top rail or bottom rail located therebetween – see at 52,58,60 in figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Rudolph as modified by Wolleson and Earls and add the clamp members of Moreau, so as to yield the predictable result of removably securing the elongated members to the rails and to each other to provide for easier assembly, disassembly and maintenance of the device as desired. 

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 7-27-22 obviates the 35 U.S.C. 112(b) rejections of claims 1 and 12 detailed in the last office action dated 4-27-22.
	Regarding the prior art rejections of claims 1-20, applicant’s claim amendments and remarks/arguments dated 7-27-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 4-27-22. However, applicant’s claim amendments dated 7-27-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643